United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1884
Issued: April 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2011 appellant filed a timely appeal from an April 22, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her left hip,
left leg and low back conditions are causally related to a May 4, 2010 employment incident, as
alleged.
FACTUAL HISTORY
On May 19, 2010 appellant, then a 61-year-old census enumerator, filed a traumatic
injury (Form CA-1) alleging that while in the performance of duty on May 4, 2010 she sustained
1

5 U.S.C. § 8101 et seq.

a left hip, left leg and low back injury after being hit by a car door due to a gust of wind while
reaching into a vehicle to retrieve work materials.
By letter dated June 4, 2010, OWCP requested additional factual and medical evidence.
It allotted appellant 30 days to submit additional evidence and respond to its inquiries.
In a June 9, 2010 report, Dr. Mark L. McClanahan, a Board-certified family medicine
osteopath, diagnosed left hip pain secondary to sacroilitis and sciatica, possibly related to
radiculopathy. He reported that appellant’s left hip pain was described more as posterior in
nature, but at times radiated down the posterior leg all the way to the heel. Dr. McClanahan
noted that she had been on treatment for sciatica and that the precipitating injury was that she
was bumped by a car door.
On June 16, 2010 Dr. McClanahan diagnosed left hip pain secondary to
sciatica/radiculitis and lumbar region pain. He reported some mild tenderness about the left
sciatic nerve and reiterated that the apparent precipitating event was the car door hitting her hip.
On June 30, 2010 Dr. McClanahan reiterated his diagnoses and placed appellant in
limited-duty work status.
Appellant also submitted physical therapy notes dated May 17 to 28, 2010.
By decision dated July 8, 2010, OWCP denied appellant’s claim on the basis that the
factual and medical evidence submitted was insufficient to establish causal relationship between
the diagnosed conditions and the May 4, 2010 employment incident.
On July 22, 2010 appellant requested reconsideration and submitted additional evidence,
including two May 13, 2010 radiological reports demonstrating a normal left hip and osteopenia
of the lumbar spine. In a July 14, 2010 report, Dr. McClanahan indicated that upon her
presentation on May 10, 2010 she reported that the wind blew her car door, causing it to strike
her and twist her back. Appellant had symptoms since that time. Dr. McClanahan opined that
her injury was employment related and that a medical provider could not be expected to provide
any more evidence other than a patient’s subjective history of injury. Appellant reported that she
did report the injury to her supervisor, which in Dr. McClanahan’s opinion, further substantiated
her claim. In a second July 14, 2010 report, Dr. McClanahan reiterated his diagnoses and
increased her work status to where she could work eight hours a day with a 25-pound lifting
restriction. In a July 30, 2010 report of medical evaluation, he indicated that appellant had
reached maximum medical improvement that same day and checked a box indicating his
certification that she did not have any permanent impairment as a result of the May 4, 2010
injury.
Appellant also submitted reports by Lisa Allen, a physician’s assistant, dated May 10
to 28, 2010.
By decision dated September 24, 2010, OWCP denied modification of a July 20, 2007
decision regarding appellant’s occupational disease claim, which was doubled under the current
claim.

2

On February 17, 2011 appellant requested reconsideration and submitted a narrative
statement from that same day, a map of the area where she was working during the employment
incident and a wind data report of the area on May 4, 2010.
By decision dated April 22, 2011, OWCP affirmed its July 8, 2010 decision, noting that
this decision superseded the decision dated September 24, 2010. It found that the evidence
submitted failed to establish causal relationship between the May 4, 2010 employment incident
and the claimed medical conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
2

Id. at §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

ANALYSIS
OWCP has accepted that the employment incident of May 4, 2010 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s left hip, left leg and low back
conditions resulted from the May 4, 2010 employment incident. The Board finds that she did not
meet her burden of proof to establish a causal relationship between the conditions for which
compensation is claimed and the May 4, 2010 employment incident.
In his reports, Dr. McClanahan diagnosed left hip pain and lumbar region pain. He
reported that a wind blew appellant’s car door and caused it to strike her and twist her hip and
back. On July 14, 2010 Dr. McClanahan opined that her injury was employment related and that
a medical provider could not be expected to provide any more evidence other than a patient’s
subjective history of injury. Appellant reported that she did report the injury to her supervisor,
which in Dr. McClanahan’s opinion, further substantiated her claim. On July 30, 2010
Dr. McClanahan indicated that she had reached maximum medical improvement that same day
and checked a box indicating his certification that appellant did not have any permanent
impairment as a result of the May 4, 2010 injury. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.7 The Board finds that Dr. McClanahan failed to
directly address the issue of causal relationship as he did not explain how the mechanism of the
May 4, 2010 employment incident caused or aggravated appellant’s conditions. Dr. McClanahan
did not provide medical rationale explaining how appellant’s left hip, left leg and low back
conditions were caused or aggravated by being struck by a car door on May 4, 2010. Lacking
thorough medical rationale on the issue of causal relationship, the reports are of limited probative
value and not sufficient to establish that appellant sustained an employment-related injury in the
performance of duty on May 4, 2010.
The May 13, 2010 radiological reports are diagnostic in nature and therefore do not
address causal relationship. The reports from Ms. Allen, a physician’s assistant, are of no
probative value as she is not a physician under FECA.8 Similarly, the physical therapy notes
dated May 17 to 28, 2010 do not constitute medical evidence as they were not prepared by a
physician.9 As such, the Board finds that appellant did not meet her burden of proof with these
submissions.
In support of her February 17, 2011 request for reconsideration, appellant submitted a
map of the area where she was working during the employment incident and a wind data report
of the area on May 4, 2010. However, causal relationship is a medical question that can
generally be resolved only by rationalized medical opinion evidence.10 These documents do not
7

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

8

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
9

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

10

See Robert G. Morris, 48 ECAB 238 (1996).

4

constitute medical evidence and appellant’s submission thereof is insufficient to establish causal
relationship.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a May 4, 2010 employment incident,
she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that her left hip, left leg and low back conditions were sustained on May 4,
2010 in the performance of duty, as alleged. Therefore, appellant has failed to meet her burden
of proof to establish a claim for compensation.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

